To compel respondents to pay relator’s salary while prosecuting attorney for 1880, the second year of his term, at a rate fixed by the board at its October session in 1879, the board having assumed to increase the salary at that time, which action was afterwards rescinded and it was claimed by relator that the salary having, been once fixed the board had exhausted its power.
Denied April 13, 1881.
At the October session of the board in 1878, the salary of the officer was fixed at $700, under Sec. 535, Comp. Laws. In 1879 the legislature enacted that the annual salaries of all salaried county officers which are now or may ba hereafter by law fixed by the board of supervisors, shall be fixed on or before the last day of October prior to the commencement of the term of said officers, and the same shall not be increased or diminished during the term for which said officers shall have been elected or appointed.
The board, in 1879, assumed to act upon the subject and increase the salary by $100, but at an adjourned meeting in January its action was rescinded.